FILED
                              NOT FOR PUBLICATION                           AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YOWSSEF MOHAMED ABOWZID,                         No. 08-71461

                Petitioner,                      Agency No. A095-618-175

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

          Yowssef Mohamed Abowzid, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ order summarily dismissing his

appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam), and we deny the petition for review.

      The IJ did not abuse his discretion in denying a continuance where Abowzid

did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a motion

for a continuance for good cause shown); Baires v. INS, 856 F.2d 89, 92-93 (9th

Cir. 1988). It follows that Abowzid’s due process claim fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71461